DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 2,  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims a method for manufacturing an electrode, wherein the method comprises cutting a collector to form three separate parallel coating areas (first coating area, second coating area, and third coating area) of active material that are spaced apart in a width direction, and two separate coating areas (fourth coating area and fifth coating area) are spaced in the longitudinal direction and disposed between the three separate parallel coating areas, so that the longitudinal direction spaced coating areas connect with the parallel coating areas (fourth coating area between the first and second coating area, connecting first and second coating area, fifth coating area between the second and thrid coating area, connecting second and third coating area). Otsuka is the most relevant prior art as it discloses a method of preparing multiple electrodes by applying electrode precursor to a current collector sheet and cutting out the precursors into electrodes that spaced apart in a width direction. Otsuka does not offer longitudinal direction spaced coating areas that connect the parallel width spaced coating areas (Otsuka does not have fourth and fifth coating areas, placed between and connecting the first, second and third coating areas), and only offers L-shaped electrodes that are spaced apart in the width direction but do not connect. The longitudinal spaced coating areas connecting the width spaced coating areas is distinct from the prior art. Claim 1 is allowable, and Claims 2, 3-6, & 8-10 are allowable as dependents of Claim 1. 
Claim 1 and Claim 2 amendments are persuasive and the 112B rejections of Claim 1-10 are removed. 
Therefore, Claims 1-10 are allowable for the reasons stated above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728